Citation Nr: 1711781	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and diagnosed as depression, anxiety and bipolar disorder.

2.  Entitlement to service connection for a left wrist condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1978 to September 1979.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  There is credible supporting evidence of the occurrence of a military stressor involving military sexual trauma.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  A psychiatric disability other than PTSD is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to service.

4.  The Veteran's wrist condition is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, claimed as PTSD, and diagnosed as depression, anxiety and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).

2.  The criteria for service connection for a wrist condition have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

This appeal was remanded by the Board in April 2016 in order to obtain addendum medical opinions for the Veteran's psychiatric and wrist disabilities.  As the Veteran did not show up for a prior VA examination, and the record indicates that she was/is homeless with unknown current whereabouts, the Board determined that an in-person VA examination was not appropriate.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  Specifically, the examiner clarified the Veteran's diagnosed conditions and their relationships to service, if any.  Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The Veteran is claiming entitlement to service connection for PTSD, which the Veteran asserts is the result of military sexual trauma during boot camp from repeated sexual assaults by her drill instructor.  Additionally, the Veteran claims entitlement to service connection for a wrist condition.  The Board notes that while her psychiatric disorder has been claimed as PTSD, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, these claims are considered collectively.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

PTSD

The Veteran is seeking service connection for PTSD.  However, the Board concludes that service connection is not warranted at this time.  She has provided a statement in which she contends that her boot camp drill instructor, Sgt. C., would come into her room at night, tap her on the back, and would take her and two other women to an empty room and sexually assault them.  She also noted that there were two other drill instructors who assaulted the other two women; however, they left her alone.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others, and (2) the person's response involved intense fear, helplessness, or horror.

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Here, the Board finds that service connection for PTSD is not warranted.  As an initial matter, while the Veteran has asserted being the victim of a sexual assault, her service and personnel records are silent with respect to any of the sexual assault incidents described by the Veteran.  

However, the Board has also considered that, in her Report of Medical History during her separation, she indicated symptoms of depression or excessive worry, job-related pressure, and a recent gain or loss of weight.  Such symptoms were echoed in her January 2009 stressor statement, where she recalled that she became pregnant in order to obtain an early discharge.  

Moreover, in July 2009, the Veteran approached VA to discuss joining a military sexual trauma (MST) program and, in a November 2009 psychiatric consultation, she admitted that she had been sexually abused while in the military by one of her superiors.  While she denied having any PTSD symptoms, the psychiatrist noted that she had low quality sleep, was not able to enjoy things she used to enjoy doing, suffered from anxiety attacks, and had severe anxiety.  In a February 2013 psychiatric consult, she reiterated that she had been sexually abused by one of her superior officers.  The psychiatrist noted that she had a pattern of unstable and abusive relationships with other men.  

When considering this evidence of record, the Board concludes that the evidence of record, when viewed collectively, corroborates the Veteran's contentions.  While there is no direct documentation of the incident, such documentation is typically rare.  Rather, the Board relies on the Veteran's credible statement she has made to VA, as well as other physicians, especially when in conjunction with her remarks regarding job-related pressure during her separation examination and her attempted entrance into a military sexual trauma program.

However, service connection must be denied, since the Veteran has never actually been diagnosed with PTSD resulting from this stressor event.  In this regard, while she was scheduled for a VA examination in June 2015, she failed to appear.  The Board points out that this examination could have provided valuable evidence in support of her claim.  Moreover, when VA requested an advisory medical opinion, the subsequent opinions in July and August 2016 note that the Veteran has never been diagnosed with PTSD, which is a fact that is corroborated by the electronic medical records.   

Therefore, the Board concludes that the evidence does not support the conclusion that the Veteran has a valid diagnosis of PTSD despite her experiencing a stressor event.  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Psychiatric Disorders

The Board has also considered whether service connection is warranted for any of the Veteran's other diagnosed psychiatric disorders, but concludes that service connection is again not warranted.  First, the Board recognizes that the Veteran has been diagnosed with several different psychiatric disorders.  The August 2016 examiner cited diagnoses of generalized anxiety disorder, depression, drug abuse, cyclothymic disorder, depressive disorder, and bipolar disorder.  However, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychiatric disorder while in service.  The Board acknowledges that when submitting a medical history for her separation examination, she reported depression, excessive worry, and job-related pressures.  Similarly vague was the Veteran's statement during her entrance examination that "I feel just fine, a little nervous."  However, the physician noted no pertinent medical diagnosis during either the Veteran's entrance or separation examinations.

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  The first indication of an acquired psychiatric disorder in her medical treatment records was when she received psychological treatment in 1990, which is approximately 11 years after she left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding her history of symptoms.  In this regard, while the Veteran is not competent diagnose a psychiatric disorder such as depression and bipolar disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  
As an initial matter, the Board cannot ignore that approximately 11 years elapsed from the time she left active duty and the first notation of treatment in service.  Moreover, her stated history regarding these 11 years relate to a significant history of drug use, but do not mention symptoms regarding continuing symptoms.  
Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite her contentions to the contrary. 

There is no clinical evidence in the record relating the Veteran's current acquired psychiatric disorder to active duty service, nor has any psychiatrist opined that such a relationship exists.  More importantly, there is a medical opinion that weighs against the claim.  Specifically, as noted by a VA examiner who provided an addendum medical opinion in August 2016, the examiner stated that it would be less likely than not that any of her other mental health diagnoses would be related to military service.  The examiner cited the Veteran's military treatment records, which were silent for any mental health treatment other than the brief note at separation that utilized vague and non-descriptive terms.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating her acquired psychiatric disorder to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Board acknowledges that the Veteran is competent to testify about any psychiatric symptoms she experienced in service despite her status as a lay person.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to provide testimony regarding the etiology of an acquired psychiatric disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because acquired psychiatric disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's acquired psychiatric disorder are found to lack competency.

With respect to a substance abuse disorder (alcohol and poly-drug dependence) that was discussed in her medical records, service connection would not be warranted. Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).  There is no suggestion of evidence linking any current alcohol dependence to a service connected disability.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recognition is given to the fact that the evidence in this case is at times difficult to analyze.  As noted above, the Veteran is of no fixed address and presents with serious mental health issues.  As a result of her failure to show up for a VA examination, the Board asked for a VA examiner to provide a medical opinion without evaluating the Veteran in-person.  Under the circumstances, the examiner provided the best opinion possible when opining on the relationship between the Veteran and her other diagnosed mental disorders.  In the future, if new and material evidence is presented, the Veteran will be able to reopen her claim.

Wrist Condition

The Veteran claims entitlement to service connection for a wrist condition.  She asserts that her current wrist condition is related to an injury she suffered to her left wrist in military service.  Based on the evidence as detailed below, the Veteran's claim for service connection for a wrist condition is denied.  

First, the Board acknowledges that service treatment records reflect a December 1978 incident where the Veteran ran into a door.  She suffered a contusion to the left wrist and was provided a left wrist immobilizer with no duties involving use of the left arm, wrist, or hand.  A few days later, she was noted to have tendonitis of the left wrist that had improved, but was still painful when typing.  However, it does not appear that her left wrist contusion was representative of a chronic wrist disorder.  A wrist x-ray taken immediately after the incident showed no fracture, there were no complaints of a wrist symptomatology for the remainder of her active duty service, and the August 1979 separation examination was absent of any wrist complaints.

In fact, the post-service evidence does not reflect symptoms related to a wrist condition for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to a wrist condition until she complained of left wrist pain in September 2008.  The Board emphasizes that because the Veteran left active service in 1979, it was not until approximately 29 years later that she complained of wrist pain.  

Indeed, the Veteran has not asserted that these symptoms have extended since service.  For example, during her medical appointment in November 2008, she reported a 7-8 month history of sharp left hand pain and swelling.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between her claimed disorder and either her active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite her contentions to the contrary.

First, there are no treatment records establishing that the Veteran's wrist condition is related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in a June 2010 VA medical opinion, the examiner opined that the Veteran's current left wrist condition, which the examiner determined to be consisted with a ganglion cyst, an acute condition, is less likely related to military service which occurred almost thirty years prior.  

In the Board's prior remand, it noted that in addition to the ganglion cyst, the Veteran has also been diagnosed with left wrist degenerative joint disease and De Quervain's Tenosynovitis.  In a thorough September 2016 VA medical opinion, the examiner noted that it was more likely than not that the Veteran's in-service injury was an acute, self-limited, and transient injury that demonstrated no trauma to the deep soft tissue strictures and/or bone moieties of the wrist and forearm, and resolved with conservative immobilizations and restricted duty.  

The examiner concluded that it was less likely than not that the Veteran's claimed left wrist condition related to her 1978 left wrist contusion because the current diagnoses of deep capsular tissues swelling, tenosynovitis, and small multi-articular joint surface degeneration, are consistent with a systemic, inflammatory process, to include suspected Rheumatoid Arthritis, bilateral hand, rather than residuals related to an acute, self-limited, transient, and resolved soft tissue bruise of the left wrist and forearm that occurred approximately 30 years ago.  Furthermore, the 2011 radiographic observation of minimal erosive/cystic changes of multi-joint involvement between the articular surfaces of the scaphoid, lunate, third and fourth metacarpal heads are anatomically located in the distal and midsection of the hand rather that the articulating surfaces of the wrist.  Thus, it was deemed less likely than not that the Veteran's 1978 in-service medial left wrist contusion was related because the current degenerative joint changes and periarticular swelling relates to the articular carpal moiety of the hand rather that the wrist articulating surfaces of the distal ulna and radius to the scaphoid, lunate and pisiform.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating her claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that she suffers from wrist pain, she is not competent to provide a medical opinion linking the wrist pain during service to her currently diagnosed wrist conditions.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's wrist condition despite her contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, and diagnosed as depression, anxiety and bipolar disorder, is denied.

Service connection for a left wrist condition is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


